IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT

                                     _____________________

                                          No. 95-20081
                                        Summary Calendar
                                     _____________________


CLARONETTE B. GREENE,
                                                         Plaintiff-Appellant,


                                                versus


TEXAS COMMISSION FOR THE BLIND; STATE OF TEXAS,

                                                           Defendants,


PAT WESTBROOK,
                                                         Defendant-Appellee.

                                     -------------------------------

                           Appeal from the United States District Court
                               for the Southern District of Texas
                                     USDC No. H-90-1695

                                     -------------------------------
                                          December 6, 1995

Before WIENER, PARKER and DENNIS, Circuit Judges.

PER CURIAM:1


       Claronette Greene filed suit against her former employer, the Texas Commission for the Blind,

and Pat Westbrook, its director, alleging a violation of her substantive due process rights resulting

from the termination of her employment as Regional Director of the Houston District. The trial court

granted Westbrook's motion for judgment as a matter of law based on qualified immunity in his



          Local Rule 47.5 provides: “The publication of opinions that have no precedential value and
merely decide particular cases on the basis of well-settled principles of law imposes needless expense
on the public and burdens on the legal profession.” Pursuant to that Rule, the Court has determined
that this opinion should not be published.
individual capacity. The case proceeded to the jury on the question of whether Westbrook had

violated Greene's rights to due process in his official capacity. The jury found for the defendants,

and the trial court entered judgment accordingly.

        Greene appealed arguing that the trial court committed prejudicial error (1) in giving the jury

an incorrect instruction on the elements required for it to find a violation of her right to substantive

due process, and (2) in using the incorrect standard in granting Westbrook's motion for judgment as

a matter of law based on qualified immunity.

        Greene meritoriously argues that the trial court's substantive due process instruction was

imperfect. However, its defect does not amount to prejudicial or reversible error.

        A federal co urt is generally not the appropriate forum in which to review the multitude of

personnel decisions that are made daily by public agencies. This measure of judicial restraint,

however, does not require slavish deference to a public institution's arbitrary deprivation of a vested

property right. Honore v. Douglas, 833 F.2d 565, 569 (5th Cir. 1987). One requirement of the Due

Process Clause is that the states act only through means appropriately related to legitimate state ends.

This strand of the substantive due process doctrine is composed of two parts: rationality limitations

and normative limitations on government power. Every law or government act must be reasonably

related to its end, and thus not "arbitrary." Brennan v. Stewart, 834 F.2d 1248, 1256 (5th Cir. 1988).

Consequently, to establish a violation of substantive due process, the plaintiff must prove that the

government's action was clearly arbitrary and unreasonable or that it had no substantial relation to

a legitimate government interest. Id.; See also, Sinaloa Lake Owners Assn. v. Simi Valley, 882 F.2d
1398 (9th Cir. 1989), cert. denied sub nom, Doody v. Sinaloa Lake Owners, 494 U.S. 1016, 110
S. Ct. 1317, 108 L. Ed. 2d 493 (1990); Bello v. Walker, 840 F.2d 1124 (3rd Cir.), cert. denied, 488
U.S. 868, 109 S. Ct. 176, 102 L. Ed. 2d 145 (1988); Cf. Village of Euclid v. Ambler Realty Co. 272
U.S. 365, 395, 47 S. Ct. 114, 121, 71 L. Ed. 303, 314 (1926).

        In the present case the trial court instructed the jury with respect to substantive due process

as follows:

                        "’Due process,’ as that term is used in this charge,
                        means that every governmental act must be reasonably
                        related to its end and cannot be arbitrary and
                        capricious. ‘Arbitrary and capricious’ is defined as
                        willful and unreasonable action without consideration
                        of or in disregard of the facts. ‘Arbitrary’ refers to
                        behavior that is irrational and not done according to
                        reason or judgment. Mr. Westbrook may be found to
                        have acted arbitrarily and capriciously only if he had
                        no rational basis for making his decision. Mr.
                        Westbrook may be found to have violated Ms.
                        Greene's constitutional rights only if you find from a
                        preponderance of the evidence that he did so
                        intentionally.”

                        “...[Y]ou are to determine whether the decision made
                        by Mr. Westbrook, whether you agree with it or not,
                        was a rational decision made upon a reasonable basis.
                        The Due Process Clause of the Fourteenth
                        Amendment of the United States Constitution does
                        not guarantee against incorrect or ill-advised personnel
                        decisions."

        Greene objected only to the part of the instruction by which the court informed the jury that

"Mr. Westbrook may be found to have acted arbitrarily and capriciously only if he had no rational

basis for making his decision."      In isolation, we agree that this statement might have misled

reasonable jurors into believing that if Westbrook's decision had been based on any reason, even if

improperly motivated or not substantially related to a legitimate governmental interest, the jury could

not find a violation of Greene's right to substantive due process. But in the review of jury

instructions, a challenged instruction should not be considered in isolation but rather as part of an

integrated whole. If, viewed in that light, the jury instructions are comprehensive, balanced,

fundamentally accurate, and not likely to confuse or mislead the jury, the charge will be deemed

adequate. Scheib v. Williams-McWilliams Co., Inc., 628 F.2d 509 (5th Cir. 1980) Considering the

instructions on substantive due process as a whole, particularly the lead statement that, "'Due

Process'...means that every governmental act must be reasonably related to its end and cannot be

arbitrary and capricious" and the penultimate instruction that "...[Y]ou are to determine whether the

decision made by Mr. Westbrook...was a rational decision made upon a reasonable basis," we do not

believe that the instructions were likely to have confused or misled the jury. Although the trial court's

failure to link the reasonable means and governmental ends requirements of Due Process more closely

in its instructions could be confusing and misleading in other contexts, it did not amount to
prejudicial or reversible error in the present case.

        Moreover, we will not reverse for an alleged error in the jury instructions if we find, based

upon the record, that the challenged instruction could not have affected the outcome of the case.

National Union Fire Insurance Co., etc. v. Cagle, 1995 WL 631360 (5th Cir. (La.)); Bass v. U. S.

Dept. of Agriculture, 737 F.2d 1408 (5th Cir. 1984). Our review of the record convinces us that the

evidence presented at trial overwhelminingly supports the jury's verdict. We therefore conclude that

any alleged error in the jury instructions was harmless and that no injustice resulted therefrom.

        Having concluded that the jury determination and trial court judgment absolving Westbrook

of liability should be affirmed, we pretermit as irrelevant or moot the question of whether Westbrook

also was entitled to qualified immunity.



        AFFFIRMED.